Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: the limitation WebRTC is an acronym. When an acronym is first introduced in the claims the acronym should be written out, e.g. Web Real-Time Communication (WebRTC).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	In particular, claim 1 is drawn to a process. Process claims are ineligible when the methods are not tied to a particular machine or apparatus and do not transform a particular article. Thus, to qualify as a 35 U.S.C. § 101 statutory process, the claim should positively recite the other statutory class (apparatus or thing) to which it is tied, for example by identifying the apparatus that accomplishes the method steps. Claims 2-16 and 19-20 are dependent upon claim 1 and do not recite additional limitations to tie the process to a particular machine or apparatus and do not transform a particular article and are therefore also ineligible. While claims 15, 16 and 19 recite a “web browser” a web browser is implemented as application software and is therefore also ineligible. Claims 17 and 18 do recite additional limitations such as a server and conference bridge and are therefore eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the web browser" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation of web browser in claim 15 is the first instance of the limitation therefore the claim should be written “a web browser”.
Claim 20 recites the limitation "the WebRTC protocol" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The recitation of WebRTC protocol in claim 20 is the first instance of the limitation therefore the claim should be written “a WebRTC protocol”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,284,723 (“Neuer III et al.”).

Regarding claim 1, Neuer, III et al. (herein after “Neuer”) discloses a method comprising: 
identifying a job to be delivered to an agent (Fig. 10, receiving an incoming communication at communications handler, the communication corresponding claimed job), the job having a job utilization value and the agent having an available agent utilization where the available agent utilization is greater than the job utilization value (Fig. 11, agent session authorization table described in col. 24, lines 12-27, indicates maximum number of sessions per channel corresponding to claimed agent utilization value and job utilization value is dependent upon channel type, e.g. voice or non-voice, non-voice having lower utilization than voice in that only one voice communication can be handled at once versus multiple simultaneous non-voice communications); 
initiating a delivery process to deliver the job to the agent (Fig. 10, query agent queue allocator at operation 1010); and 
delivering the job to the agent and reducing the available agent utilization by the job utilization value (Fig. 10, update agent availability table for selected agent at operation 1048 and route incoming communications to selected agent’s queue at operation 1020).  

Regarding claim 2, Neuer discloses the method of claim 1, wherein the delivery process further comprises: 
triggering a job monitoring process (Fig. 10, communications handler session management process 1030, for handling of the incoming communications, Examiner interprets the incoming communication as triggering the monitoring process because the status of the communication is monitored from incoming until termination); 

and completing the job monitoring process (col. 32, lines 6-15, “Terminating a communication session” the monitoring process ends when the communication session transition into the “after call waiting state” and the agent into “waiting” state).
  
Regarding claim 5, Neuer discloses the method of claim 1, wherein the identifying a job to be delivered to an agent further comprises: 
identifying a utilization change event associated with the agent; and determining that the job is an available job that the agent is qualified to handle (Fig. 10 during the process of agent queue allocation module, col. 23 line 62-col. 24 line 3, the agent queue allocation module updates the information for that selected agent reflecting that the agent has been selected. Thus, when the next incoming communication needs to be allocated, that agent's availability will reflect that recently assigned communication session. Correspondingly, when the agent completes that communication session, their availability table will be updated as well).

Regarding claim 6, Neuer discloses the method of claim 5, wherein the utilization change event is the completion of a job resulting in an increase in the agent's available agent utilization (col. 23 line 62-col. 24 line 3, when the agent completes that communication session, their availability table will be updated as well, reflecting that the agent has availability in the completed channel, corresponding to an increase, example of authorization table is illustrated in Fig. 11).  

Regarding claim 14, Neuer discloses the method of claim 5, wherein the utilization change event is a status change of the agent causing the agent to have available agent utilization (col. 23 line 62-col. 24 line 3, when the agent completes that communication session, their availability table will be updated as well, col. 32, lines 6-18 for example in a voice session, A voice communication session may end when one of the parties hangs up the call and the communication session indicator may automatically transition from "CONNECTED" to "AFTER CALL WORK." Once the disposition code is entered, the communication session indicator may transition from "AFTER CALLL WORK" to "WAITING." Waiting status indicates the available agent utilization for voice calls.
  
Regarding claim 7, Neuer discloses the method of claim 1, wherein the identifying a job to be delivered to an agent further comprises: 
identifying a job requiring an agent (Examiner interprets identifying “a job requiring an agent” as the communications handler receiving an incoming communication requiring routing at operation 1005 of Fig. 10); 
determining that the agent is qualified to handle the job (col. 10, lines 53-58, the communications handler 150 may also maintain data of an agent's skill level that may be used to route a specific call to the agent or group of agents having the same skill level. The communications handler 

Regarding claim 8, Neuer discloses the method of claim 7, the method further comprising: determining that a job is not available that the agent is qualified to handle; and determining whether a secondary job is available that the agent is qualified to handle (Fig. 13, if there is no other communication session for the agent to select, then the process then waits for another incoming communication that occurs in operation 1310. A test will be made if that is a voice call is operation 1315. Since typically an agent will be authorized to handle only one voice call, and the above example is based on the agent already having a voice call, the answer at this point must be "no." Thus, the process continues to operation 1325 where the agent is informed of the incoming communication, which is pending review by the agent). 

Regarding claim 10, Neuer discloses the method of claim 8, wherein the job is a job having a higher priority than the secondary job (By assigning various skill levels, the volume of communication sessions to each agent can be controlled. For example, most communication sessions received may be classified as "Cust. Svc." which means any agent assigned to that skill may handle such communication. In this example, Chris McDaniel, could expect to handle a voice call and chat session involving customer service issues. If a small percentage of customer service communications involve high priority, complaints, or overflow communications sessions, then this agent can expect to handle additional communication session of the corresponding type involving these skills, but only when those calls are received.

Regarding claim 11, Neuer discloses the method of claim 10, wherein the job is an inbound call and the secondary job is an outbound call (col. 33, lines 1-40, the agent session authorization table 1100 of FIG. 11 and the current session table 1200 of FIG. 12 can reflect whether the agent is authorized for outgoing 

Regarding claim 12, Neuer discloses the method of claim 7, wherein the determination of whether the agent is qualified to handle the job is based at least in part on a skill of the agent (Examiner interprets identifying a job as determining the channel corresponding to the incoming communication which is awaiting routing; col. 10, lines 53-58, the communications handler 150 may also maintain data of an agent's skill level that may be used to route a specific call to the agent or group of agents having the same skill level. The communications handler may also know what type of channel and how channels the agent can handle).  

Regarding claim 13, Neuer discloses the method of claim 7, wherein the determination of whether the agent is qualified to handle the job is further based at least in part on a campaign or a program identifier associated with the job (col. 27, lines 1-12 key performance indicators ("KPIs") could be used to also deduce whether the agent is overwhelmed or is able to handle another simultaneous communication session. If a particular agent is having a better than average day (relative to their prior history or relative to other agents working on the campaign), then that agent may be given another simultaneous channel to handle. Conversely, if the agent's KPI indicators are below average, it may be appropriate to lessen the number of simultaneous allowed communication sessions.) Therefore agent may be qualified or not for a job based on comparison to other agent KPI in the identified campaign.   

Regarding claim 19, Neuer discloses the method of claim 1, wherein the job is one of (i) an inbound call, (ii) an outbound call, (iii) a chat message, (iv) an email, (v) a text message, and (vi) a task for the agent to complete in a Web browser (col. 4, lines 5-13, communication channel types may include voice, email, chat and text).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2015/0289130 (“Aleksin et al.”).

Regarding claim 3, Neuer does not specify the method of claim 2 wherein the delivery process further comprising: establishing a timeout period for the job monitoring process; and requeuing the job if the timeout period expires prior to determining whether the job has been successfully delivered to the agent. 
	However in a similar field of endeavor, Aleksin et al. discloses a method of routing interactions to an agent. The agent application provides icons for respectively accepting or declining the invitation to accept the particular interaction which context is being previewed. A running timer 3302 is displayed by the agent application for giving the agent a visual cue as to an amount of time left to accept or decline the interaction. When the timer 3302 reaches a preset timeout period, the interaction is routed to a different agent. If, however, the agent accepts the invitation, a media session is established between the media channel for which the invitation was received, and the customer device ([0238]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a timeout period for requeuing a job in Neuer as disclosed by Aleksin et al. in order to maintain efficient call routing such that the customer is not waiting an extended amount of time for assistance when an agent does not accept a communication in a timely manner. 

Regarding claim 4,.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2015/0264180 (“Wolthuis et al.”).

Regarding claim 15, Neuer disclseos the method of claim 14, wherein the status change of the agent is published for example to an administrator screen 800 (Fig. 8, information may be displayed indicating a particular group or function associated with that agent, such as customer service indicator 812, and a status indicator 811 shown, which pertains to the status of their currently selected communications session). 
However Neuer is silent regarding the publishing via a web socket connection between a Web browser associated with the agent and a signaling service.  
	In a similar field of endeavor, Wolthuis et al. discloses systems and methods for a work distribution service. In one variation, adding work items to a collection includes adding a work item through an application programming interface (API 150 of FIG. 1) added by a communication platform (Fig. 1, 107). The interface is preferably a web API such a REST API, SOAP API, or any suitable type of API ([0042]). Worker status is maintained for each worker of each account instance that is instantiated and executing on the platform. The worker API 160 may be used over a realtime communication channel established between the system and a set of worker endpoints. The realtime communication channel can be a webRTC media channel, a websocket, or a channel using any suitable realtime communication protocol. The realtime communication channel may additionally integrate with a work distribution interface 190. A work distribution interface can be integrated within the worker API 160 ([0026]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Neuer such that the interface is a web API and the status events maintained using a websocket protocol as disclosed by Wolthuis et al. The substitution of protocols would provide predictable results for providing bidirectional data transfer (Wolthiuis, [0171] in .

Claims 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,284,723 (“Neuer”) in view of U.S. Publication No. 2015/0358467 (“Sayko”).

Regarding claim 9, Neuer discloses the method of claim 1, wherein delivering the job to the agent further comprises: delivering the job to the agent via a graphical user interface associated with the agent (col. 17, lines 29-38, FIG. 4. illustrates a graphic user interface display screen that includes an agent tile and various communication session identifiers. For example, a waiting CSI panel 460 provides information of yet-to-be-received communications session (e.g., waiting to arrive) This CSI indicates that the agent may expect to receive a non-voice communication session that could be in the form of a chat, email, or text session.
	Neuer does not specify the interface as a web browser. In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent. The method establishing one or more communications channels with visitors to a website and an agent using a web browser-based communication system. Fig. 2, in step 210, the WebRTC/call server 110 converts the SIP call to a WebRTC call. In step 212, the WebRTC/call server 110 sends the WebRTC call to the browser in the selected agent's device 112. Thus, both the agent and the website visitor engage in communication via their respective web browsers ([0037]). In this regard, the WebRTC/call server acts as a bidirectional gateway between WebRTC and SIP based calls bridging the call legs together to conference the parties.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the agent softphone application to be implemented with a web browser use WebRTC protocol for the audio connection as disclosed by Sayko because using WebRTC allows a user to 

Regarding claims 16 and 18, Neuer discloses wherein the inbound call is delivered to the agent by establishing an audio connection with agent devices 161a-161c. The voice device 161 used by the agent may be a soft phone device which may be a virtual telephone implemented in part by an application program executing on the computer 160a. Neuer also discloses establishing an audio connection associated with the agent and bridging the audio connection with an outbound call placed by a phone server to a customer (col. 9, lines 44-51, a call may comprise a number of concatenated or joined call legs, which may involve various components at their end-points, as known to those skilled in the art. A call leg may also be unidirectional or bidirectional with respect to the ability to convey speech). 
However Neuer does not specify the application program comprising a Web browser, wherein the bridging the audio connection with a phone call includes: establishing a conference bridge; joining the audio connection to the conference bridge; and joining the phone call to the conference bridge.
	In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent. The method establishing one or more communications channels with visitors to a website and an agent using a web browser-based communication system. Fig. 2, in step 210, the WebRTC/call server 110 converts the SIP call to a WebRTC call. In step 212, the WebRTC/call server 110 sends the WebRTC call to the browser in the selected agent's device 112. Thus, both the agent and the website visitor engage in communication via their respective web browsers ([0037]). In this regard, the WebRTC/call server acts as a bidirectional gateway between WebRTC and SIP based calls bridging the call legs together to conference the parties.  


Regarding claims 17 and 20, Neuer discloses wherein the outbound call is delivered to the agent by establishing an audio connection with agent devices 161a-161c. The voice device 161 used by the agent may be a soft phone device which may be a virtual telephone implemented in part by an application program executing on the computer 160a. Neuer also discloses establishing an audio connection associated with the agent and bridging the audio connection with an outbound call placed by a phone server to a customer (col. 11, lines 25-30, the communications handler 150 may be a dialer, such as a predictive dialer, that originates outbound calls at a rate designed to meet various criteria. The predictive dialer may then connect an agent at a workstation with the outbound call via a call leg after the remote party answers.).
	However Neuer does not specify the application program comprising a Web browser, wherein the audio connection is a connection following the WebRTC protocol. 
	In a similar field of endeavor, Sayko discloses a method for connecting a website user to a contact center agent.  The agents may be reached at one or more agent devices 112 which may include, for example, desktop or portable computers, tablets, smartphones, or any other device capable of running a web browser, or at agent telephones 116 ([0043]). The user may also request (e.g. via email) that the agent call the customer at a particular telephone number, or may engage in a text-based chat with the agent via the web browser 11. According to exemplary embodiments of the present invention, 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the agent softphone application to be implemented with a web browser use WebRTC protocol for the audio connection as disclosed by Sayko because using WebRTC allows a user to participate in a real time voice conversation with an agent, thereby increasing their engagement, while reducing the costs associated with operating a contact center reliant on standard PSTN telephone systems (Sayko, [0047]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JIRAPON INTAVONG/Examiner, Art Unit 2652